Case: 16-15486     Date Filed: 10/20/2017   Page: 1 of 7


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         __________________________

                                No. 16-15486
                            Non-Argument Calendar
                         __________________________

                      D.C. Docket Nos. 2:15-cv-08046-VEH,
                                     2:13-cr-00412-VEH-SGC-1


CHRISTOPHER SHAWN LINTON,

                                                              Petitioner - Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                             Respondent - Appellee.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                        __________________________
                               (October 20, 2017)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Christopher Shawn Linton appeals the dismissal of his 28 U.S.C. § 2255

motion to vacate his sentence. Linton received a certificate of appealability
               Case: 16-15486     Date Filed: 10/20/2017    Page: 2 of 7


(“COA”) on whether the District Court erred in determining that he defaulted on

his ineffective counsel claim by failing to raise it on direct appeal. Linton argues

that his trial counsel (1) failed to investigate and present a former treating

physician’s diagnosis of his bipolar disorder and (2) did not seek additional time to

secure medical records. He contends that, if the District Court found him bipolar,

there is a reasonable probability that he would have received a lower sentence.

                                           I.

      Linton pled guilty to wire fraud, mail fraud, money laundering, securities

fraud, and bank fraud. For sentencing purposes, Linton alleges that he (1) told his

trial counsel he was bipolar, (2) provided trial counsel with a list of treating

physicians, including Dr. Narithookil S. Xavier who diagnosed him with bipolar

disorder, and (3) spoke with counsel about presenting medical records to establish

his bipolar disorder. During the sentencing hearing, his counsel presented a letter

from Dr. Steve Bonner, which stated that Linton had been diagnosed with bipolar

disorder, but nothing else. The District Court found that the letter did not confirm

a bipolar disorder diagnosis, but merely indicated that Linton “had been diagnosed

with bipolar disorder.” His counsel did not object.

      The pre-sentencing report stated that Linton suffered from depression and

bipolar disorder, and had attempted suicide twice. The District Court deemed




                                           2
                Case: 16-15486      Date Filed: 10/20/2017      Page: 3 of 7


these facts as established for sentencing purposes. 1 It sentenced Linton to 71

months and ruled that Linton must be kept in a facility capable of caring for his

“mental health needs.” The District Judge stated that “[b]ecause I’m going to

order that you be placed in a facility where you can receive mental health care

treatment, I find that this sentence will provide you with the needed medical care in

the most effective manner.”

       Linton appealed his sentence. On direct appeal, he raised an ineffective

assistance of counsel argument. This Court held that the record sufficed to

“consider and dispose” of his argument. United States v. Linton, 601 F. App’x

914, 916 (11th Cir. 2015). The District Court “found that a non-incarcerative

sentence would not adequately promote respect for the law, [and] also

recommended that Linton be placed in a facility that focused on mental health.”

Id. Therefore, we held that Linton could not demonstrate “a reasonable probability

that the result of the proceeding would have been different had counsel objected to

the court’s finding that his proffered psychiatric evaluation did not constitute a

bipolar diagnosis” because the District Court “accounted for Linton’s mental

health problems while fashioning a sentence.” Id. The appeal was dismissed.




       1
          While the District Court stated that the facts in the pre-sentencing report were
established for sentencing purposes, the District Court maintained that it was “not convinced”
that Linton had bipolar disorder.
                                              3
              Case: 16-15486      Date Filed: 10/20/2017   Page: 4 of 7


       Linton then moved to vacate his sentence under § 2255. He asserted two

claims. First, he again argued that his counsel was ineffective for failing to object

to the finding that Dr. Bonner’s evaluation did not constitute a bipolar diagnosis.

Second, Linton argued that his counsel was ineffective for failing to investigate

and present evidence of his bipolar disorder. The District Court denied the § 2255

motion, ruling that both claims were barred. On the second claim, the District

Court determined that Linton never asserted that the merits of his claim required

further factual development before being addressed on direct appeal. This made

the claim “available,” and thus procedurally defaulted. The District Court refused

to issue a COA on either issue.

      Linton appealed the denial of the COA. This Court granted a COA on the

second question:

             Whether the district court erred in determining that
             Linton’s constitutional claim presented in his § 2255
             petition that counsel was ineffective for failing to
             investigate and adequately present evidence of his bipolar
             disorder was procedurally defaulted because it was
             available on direct appeal[.]




                                          II.

      In reviewing the denial of a § 2255 motion, we review de novo the findings

of fact for clear error and questions of law. McKay v. United States, 657 F.3d
4
              Case: 16-15486     Date Filed: 10/20/2017    Page: 5 of 7


1190, 1195 (11th Cir. 2011). We review de novo whether a habeas petitioner’s

claims are procedurally barred. Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170,

1177 (11th Cir. 2010). Claims of ineffective assistance of counsel are mixed

questions of law and fact that we review de novo. Osley v. United States, 751 F.3d
1214, 1222 (11th Cir. 2014). When reviewing unsuccessful § 2255 motions, we

constrain our inquiry to the issues in the COA. McKay, 657 F.3d at 1195. We may

affirm for any reason supported by the record, even if the district court did not rely

on that reason. LeCroy v. United States, 739 F.3d 1297, 1312 (11th Cir. 2014).

      Under the procedural default rule, defendants who fail to raise an available

challenge to a criminal conviction or sentence on direct appeal cannot present that

challenge in a § 2255 proceeding, unless an exception applies. McKay, 657 F.3d at

1196. Challenges count as available on direct appeal when their merits “can be

reviewed without further factual development.” Mills v. United States, 36 F.3d
1052, 1055 (11th Cir. 1994). A habeas petitioner is procedurally barred from

raising arguments in § 2255 proceedings that were raised and rejected on direct

appeal. Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir. 2014).

      To prevail on an ineffective assistance of counsel claim, defendants must

satisfy the two-prong test established in Strickland v. Washington, 466 U.S. 668,

687 (1984). First, the defendant must prove that the counsel made errors “so

serious” that he did not function as counsel guaranteed in the Sixth Amendment.

                                          5
               Case: 16-15486     Date Filed: 10/20/2017    Page: 6 of 7


Id. Second, the defendant must show that the “deficient performance prejudiced

the defense.” Id. To establish prejudice, the defendant must show a “reasonable

probability that, but for the counsel’s unprofessional errors, the result of the

proceeding would have been different.” Osley, 751 F.3d at 1222. A habeas

petitioner carries the burden of establishing both Strickland prongs. Id. A court

need not address both prongs if the petitioner fails to establish one. Id.

      Here, as the parties concede, Linton’s failure-to-investigate claim was not

defaulted. His claim is that his trial counsel failed to produce medical records at

his sentencing to establish his bipolar disorder. The claim was thus not available

on direct appeal because the evidence was not in the record at that time. There was

insufficient factual development, and the claim was not available on direct appeal.

      Linton cannot establish a reasonable probability, however, that the District

Court would have set a different sentence if his bipolar disorder was established.

This Court rejected that argument in the direct appeal. We held that Linton could

not establish a reasonable probability of a different sentence because the District

Court accounted for Linton’s mental health problems when setting the sentence.

While the District Court did not consider Dr. Xavier’s records, Linton does not

argue that those records contain new mitigating evidence aside from his bipolar

disorder. Since this Court considered and rejected the argument that prejudice

resulted from the District Court’s skepticism as to the bipolar diagnosis, Linton

                                           6
              Case: 16-15486     Date Filed: 10/20/2017   Page: 7 of 7


cannot establish that he suffered prejudice from ineffective assistance of counsel in

his § 2255 motion. See Stoufflet, 757 F.3d at 1239. The record supports dismissal.

      AFFIRMED.




                                          7